Filed 7/22/19
                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIRST APPELLATE DISTRICT

                                        DIVISION FIVE

 CALIFORNIA PUBLIC RECORDS
 RESEARCH, INC.,
            Plaintiff and Respondent,               A152843, A153786

 v.                                                 (Alameda County
 COUNTY OF ALAMEDA,                                 Super. Ct. No. RG14740491)
            Defendant and Appellant.


        We consider a county’s exercise of its statutorily delegated discretion to set fees
for copies of official records. Government Code section 27366 provides that the fee
“shall be set . . . in an amount necessary to recover the direct and indirect costs of
providing the product or service.” 1 In 2010, the Alameda County Board of Supervisors
(the County) adopted an ordinance charging $3.50 per page for copies of official records
from the Clerk-Recorder’s Office. In 2014, California Public Records Research, Inc.
(CPRR) filed a petition for a writ of mandate under Code of Civil Procedure section 1085
arguing the fee violated section 27366. In 2017, the trial court granted the petition.
        In these consolidated appeals, the County challenges the order granting the
petition, the court’s subsequent issuance of a preliminary injunction against the County,
and its award of attorney fees to CPRR. We reverse the order granting the petition. First,
CPRR fails to establish the County’s calculation of recoverable “indirect costs” violates
section 27366. Second, the County did not act arbitrarily, capriciously, or otherwise
abuse its discretion when it determined that charging $3.50 per page was necessary to
recover the direct and indirect costs of making copies. Because we reverse the order

        1
            All undesignated statutory references are to the Government Code.


                                               1
granting the petition, we also vacate the subsequent orders granting a preliminary
injunction and awarding attorney fees to CPRR.
                   FACTUAL AND PROCEDURAL BACKGROUND
       We summarize the facts relevant to the issues on appeal. We provide additional
factual and procedural details in the discussion of the parties’ specific claims.
       I.     The Clerk-Recorder’s Office
       The Clerk-Recorder’s Office processes and maintains the County of Alameda’s
public records, including documents affecting real property, business records, and vital
records, such as marriage, birth and death certificates. The office maintains
approximately 300 different types of recorded documents in both digital and microfilm
formats. The office is required to maintain these records so that copies can be made
available when requested. There are numerous costs associated with this service,
including the costs of storage and maintenance of recorded documents on microfilm, and
the costs associated with digitalization, salaries and benefits of employees.
       II.    The County’s Adoption of the Ordinance Increasing Fees for Copies
       On June 23, 2010, the County adopted an ordinance increasing various fees
charged by the Clerk-Recorder’s Office, including an increase of the fee for copies of
records from $1.50 per page to $3.50 per page. The County’s decision was based on fee
studies conducted in 2009 and 2010. As explained in a declaration, “The methodology of
the [2009] Fee Study calculated Alameda County’s direct and indirect costs and reduced
them to the total cost of duplicating each page.”
       With regard to direct costs, the County based its calculation on the salary and
benefits of an “Auditor Associate III (now known as Clerk-Recorder Specialist III).”
This position is the one that “most commonly performs copies of Official Record
documents.” The average time to process a page was 2.68 minutes per page, which
included retrieving print requests, inputting data, and, for pre-1969 documents, retrieving
the document from the microfiche. The average salary per minute of an Auditor
Associate III was $0.53. As a result, the average direct salary cost to the County to make
copies on a per page basis was $1.42 (2.68 minutes times $0.53). The County also


                                              2
factored in the cost of paying benefits to these employees.
       The indirect costs of providing copies included the salaries and benefits of
administrative staff and management, services and supplies for the Clerk-Recorder’s
Office, and “ ‘County Indirects,’ ” which included “costs to the Clerk-Recorder’s Office
arising from other County departments.” Other indirect costs included the costs of
“equipment maintenance, modular furniture, other professional services, data processing
services and supplies, systems development supplies, alarm services, mail/postage
charges, messenger services, county facility use charges, intra fund, and indirect costs
from the county wide cost plan.” The County also included the cost of regular paper.
Based on these direct and indirect costs, the total cost to the County to copy a recorded
document was calculated at $3.60 per page, which is 10 cents more than the amount the
County decided to charge for copies.
       In 2010, the County conducted a second fee review “in anticipation of the fee
increase ordinance.” This fee review “found a per minute cost of $4.08” per page, based
primarily on “increases in salary and benefits costs in the intervening year.” Nonetheless,
the County kept the proposed fee for copies of official records at $3.50 per page. In
addition, the County conducted a comparison with the fees charged by neighboring
counties, and found their fees “ranged from $1.00 per page to $7.00 per page, with
Alameda County’s $3.50 proposed rate falling squarely within this range.”
       III.   CPRR’s Legal Challenge to the Ordinance
       In September 2014, CPRR filed its writ petition alleging the County’s fees for
copies of recorded documents “recoup[ed] costs in excess of those permitted by
[section] . . . 27366.” CPRR is a “non-profit, public-benefit corporation.” It is
“organized to promote the public interest by seeking to reduce the costs of government
and to provide education and information regarding governmental activities.” In 2014,
CPRR purchased a copy of a document from the County’s Clerk-Recorder’s Office and
was charged $3.50 per page, “the fee in effect at the time, and presently.”
       In its first cause of action, CPRR accused the County of violating its mandatory
duty under section 27366 to limit fees for copies to an amount that does not exceed direct


                                             3
and indirect costs. In its second cause of action, CPRR contended the fee was an
unconstitutional tax. CPRR sought the issuance of a writ directing the County to collect
fees “limited to recoupment of, only, the costs of paper, ink and toner to print and copy
the documents; the photocopier used to make the copy and the cost of its operation and
maintenance; the salary and benefits of the person making the copy; and costs necessarily
associated with the retrieval, inspection, redaction and handling of the document being
copied.”
       In January 2015, the County filed its answer. In May 2015, CPRR filed a
memorandum in support of the petition. In opposition, the County explained the fees
were based on cost studies conducted in 2009 and 2010. After supplemental briefing, the
court held a hearing on the petition in April 2017.
       IV.    The Trial Court’s Order Granting the Petition and Its Subsequent Orders
       In its order, the court found the County’s fee of $3.50 per page was “unlawful
under [section] 27366 as arbitrary, capricious, or entirely lacking in evidentiary support.”
The court stated the County “did not exercise its discretion under a proper interpretation
of . . . [section] 27366.” According to the court, the County’s indirect costs were “over
inclusive” and did not “fairly reflect the county’s cost of providing the copies.” But the
court found CPRR’s claim under article XIII C of the California Constitution had “no
merit.” In October 2017, the court entered judgment against the County.
       In November 2017, the court granted CPRR’s motion for a preliminary injunction.
In January 2018, the court awarded CPRR $268,154.51 in attorney fees. The County
appeals the judgment, the order granting an injunction, and the fee award.
                                      DISCUSSION
       On appeal, the County contends it “did not abuse its discretion by enacting a fee
schedule encompassing indirect costs authorized by Government Code section 27366.”
We agree and reverse.
       I.     Standard of Review
       CPRR petitioned for issuance of a writ of mandate pursuant to Code of Civil
Procedure section 1085. The inquiry in a traditional mandamus proceeding, in which the


                                             4
trial court reviews quasi-legislative acts, is limited to whether the local agency’s action
was arbitrary, capricious, or entirely without evidentiary support, and whether it failed to
conform to procedures required by law. (Pitts v. Perluss (1962) 58 Cal. 2d 824, 833.)
“[T]he petitioner bears the burden of pleading and proving the facts on which the claim
for relief is based.” (California Correctional Peace Officers Assn. v. State Personnel Bd.
(1995) 10 Cal. 4th 1133, 1153.) “Although mandate will not lie to control a public
agency’s discretion, that is to say, force the exercise of discretion in a particular manner,
it will lie to correct abuses of discretion. [Citation.] In determining whether an agency
has abused its discretion, the court may not substitute its judgment for that of the agency,
and if reasonable minds may disagree as to the wisdom of the agency’s action, its
determination must be upheld.” (Helena F. v. West Contra Costa Unified School Dist.
(1996) 49 Cal. App. 4th 1793, 1799.)
       “In an appeal from a traditional mandate proceeding . . . , the trial court’s
findings as to foundational factual matters are conclusive if supported by substantial
evidence. Thereafter, the appellate court performs essentially the same function as the
trial court—it determines if the agency’s decision was arbitrary, capricious or entirely
lacking in evidentiary support, contrary to established public policy, unlawful or
procedurally unfair.” (Helena F. v. West Contra Costa Unified School Dist., supra,
49 Cal.App.4th at p. 1799.) “The arbitrary and capricious standard of review employed
under Code of Civil Procedure section 1085 is more deferential to agency
decisionmaking than the substantial evidence standard. . . . We use the arbitrary and
capricious standard to review quasi-legislative decisions resulting from an agency’s
exercise of its statutorily delegated policymaking discretion. . . . [¶] . . . Nevertheless,
the proper interpretation of a statute is ultimately the court’s responsibility.” (American
Coatings Assn. v. South Coast Air Quality Management Dist. (2012) 54 Cal. 4th 446,
461–462.) We independently review “the trial court’s conclusions on questions of law,
which include the interpretation of a statute and its application to undisputed facts.”
(California Public Records Research, Inc. v. County of Stanislaus (2016) 246



                                               5
Cal. App. 4th 1432, 1443 (Stanislaus).) 2
       II.    “Indirect Costs” Under Section 27366
       Section 27366 provides that the fee for copies of official records “shall be set by
the board of supervisors in an amount necessary to recover the direct and indirect costs of
providing the product or service or the cost of enforcing any regulation for which the fee
or charge is levied.” This case hinges on what the Legislature meant by “indirect costs.”
              A.      The Trial Court’s Analysis of “Indirect Costs”
       In reviewing the County’s decision, the court began by noting that published Court
of Appeal decisions are in conflict regarding the meaning of “indirect costs.” In
Stanislaus, supra, 246 Cal.App.4th at pages 1455–1456, the Fifth District Court of
Appeal found the term ambiguous, and it resolved the ambiguity “by a general test that
requires such costs to be reasonably attributed to (i.e., reasonably related to) providing
copies and excludes costs that cannot be reasonably attributed to the service of providing
copies.” But in California Public Records Research, Inc. v. County of Yolo (2016)
4 Cal.App.5th 150 (Yolo), the Third District Court of Appeal interpreted “indirect costs”
more broadly, concluding “the term ‘indirect costs’ has an established and generally
accepted meaning in the context of governmental accounting and fee setting legislation,
and includes overhead and operating costs not specifically associated with the production
of copies.” (Id. at p. 174.)
       The court sided with Stanislaus over Yolo. It determined that section 27366 “is
directed to ensuring that public agencies can charge, and customers are charged, a fee that
is reasonably related to the service performed.” To prevent copying fees from becoming
an unconstitutional tax, the court found the amount charged could “ ‘not exceed the

       2
         CPRR contends the County’s adoption of the ordinance was legislative, not
quasi-legislative. We fail to understand the significance of this distinction. Instead, the
relevant distinction for standard of review purposes is whether the local action was quasi-
adjudicatory or quasi-legislative. (See Pitts v. Perluss, supra, 58 Cal.2d at pp. 833–834
[explaining difference between our independent review of quasi-adjudicatory decisions in
administrative writ proceedings and our more deferential review of quasi-legislative
decisions in traditional writ proceedings].)


                                              6
reasonable costs to the local government of providing the service or product.’ ” The
court endeavored to read section 27366 “to give effect to all the words in the statute.” It
described the fees for copies as “user fees,” not “regulatory fees,” and, based on this
distinction, the court was persuaded that the indirect costs had to be “reasonably related
to the agency’s cost of providing copies to the members of the public who want copies.”
       The court considered the definition of “indirect costs” provided in accounting
manuals, including the federal Office of Management and Budget Circular A-87 (the
OMB Circular), but stated “these accounting standards are not persuasive for interpreting
the statute.” At the same time, the court found the County “certainly could have relied in
good faith on those accounting standards.” The court rejected an interpretation of
Stanislaus, supra, 246 Cal.App.4th at page 1460, that would permit recoverable indirect
costs to include overhead costs.
       Applying this interpretation of “indirect costs,” and relying on “the Stanislaus
standard that a county’s copying fees must fairly reflect the county’s cost of providing the
copies,” the court found it was “unreasonable” for the County to charge fees that sought
to recover costs that “reflect the cost of operating the entire Clerk-Recorder’s office and
performing all the functions that it performs. . . . The indirect costs are over inclusive
and do not fairly reflect the county’s cost of providing the copies.”
              B.     In Amending Section 27366, the Legislature Gave Counties
                     Discretion to Consider a Wide Range of Indirect Costs
       We are not persuaded by this interpretation and application of the statute. “We
review de novo questions of statutory construction. In doing so, ‘ “our fundamental task
is ‘to ascertain the intent of the lawmakers so as to effectuate the purpose of the
statute.’ ” ’ [Citation.]” (Apple Inc. v. Superior Court (2013) 56 Cal. 4th 128, 135.)
“ ‘ “We first examine the statutory language, giving it a plain and commonsense
meaning.” ’ ” (City of San Jose v. Superior Court (2017) 2 Cal.5th 608, 616.) “ ‘ “If the
statutory language permits more than one reasonable interpretation, courts may consider
other aids, such as the statute’s purpose, legislative history, and public policy.” ’ ” (Id.
at pp. 616–617.) “ ‘When a statute is capable of more than one construction, “ ‘[w]e


                                              7
must . . . give the provision a reasonable and commonsense interpretation consistent with
the apparent purpose and intention of the lawmakers.’ ” ’ ” (Gattuso v. Harte-Hanks
Shoppers, Inc. (2007) 42 Cal. 4th 554, 567.)
       Reviewing the matter de novo, we agree with the Stanislaus court that the term
“indirect costs” is ambiguous, but we disagree with its interpretation. (Stanislaus, supra,
246 Cal.App.4th at pp. 1455–1456.) The Stanislaus court looked to California’s Unfair
Practices Act (Bus. & Prof. Code, § 17000 et seq.) and the case law interpreting it.
(Stanislaus, at pp. 1455–1456.) In formulating its “reasonably related to” test, the
Stanislaus court relied upon Turnbull & Turnbull v. ARA Transportation, Inc. (1990)
219 Cal. App. 3d 811, which stated that under a “fully allocated cost method” for
determining the cost of a service, the “allocation of indirect or fixed overhead costs to a
particular product or service must be reasonably related to the burden such product or
service imposes on the overall cost of doing business.” (Id. at p. 822.) But section
27366’s legislative history does not support the Stanislaus court’s reliance on the Unfair
Practices Act when interpreting “indirect costs.” Instead, it indicates the Legislature
drew from a related Government Code provision—section 54985—when it amended
section 27366.
       Section 54985 provides in part that “a county board of supervisors shall have
the authority to increase or decrease the fee or charge, that is otherwise authorized to
be levied by another provision of law, in the amount reasonably necessary to recover
the cost of providing any product or service or the cost of enforcing any regulation for
which the fee or charge is levied. The fee or charge may reflect the average cost of
providing any product or service or enforcing any regulation. Indirect costs that may be
reflected in the cost of providing any product or service or the cost of enforcing any
regulation shall be limited to those items that are included in the federal Office of
Management and Budget Circular A-87 on January 1, 1984.” (§ 54985, subd. (a).)
However, this provision does not apply to “Any fee charged or collected by a county
recorder . . . for . . . providing a copy of any document pursuant to Section . . . 27366.”



                                              8
(§ 54985, subd. (c)(6).) 3
       Section 27366 was enacted in 1947. (Stats. 1947, ch. 424, § 1, p. 1165.) In 1993,
the Assembly proposed increasing the copying fees from “$1 for the first page and $.50
for each additional page” to “$1 for each page (including additional pages).” (Assem.
Com. on Local Government, Analysis of Assem. Bill No. 130 (1993–1994 Reg. Sess.),
Feb. 24, 1993, p. 1.) An assembly committee analysis states: “According to the County
Recorder’s Association of the State of California, revenue for counties is dwindling and
‘we are long overdue for an increase in fees!.’ ” (Id. at p. 2.)
       The Senate subsequently proposed repealing the copying fees altogether to provide
counties more flexibility. (Sen. Floor Analyses, 2d reading of Assem. Bill No. 130
(1993–1994 Reg. Sess.) as amended June 20, 1993, at p. 1.) According to the Senate,
“The Government Code already allows counties to charge the amount reasonably
necessary to recover the costs for many services. [¶] This bill, as amended in committee,
basically deregulates the . . . fees by deleting them from the codes. In effect, it will give
the counties flexibility in determining on their own what the fees will be relative to
the . . . services.” (Ibid.)
       The Senate was referring to section 54985, enacted by Assembly Bill No. 151 in
1983, which “allows counties to increase or decrease fees in an amount reasonably
necessary to recover costs, with certain exceptions, including certain county recorder
fees. This bill repeals provisions which set certain recorder fees and strikes the
related . . . exception, thereby allowing these county recorder fees to be directly
proportional to the cost of providing the service.” (Assem. Conc. Sen. Amends. to
Assem. Bill No. 130 (1993–1994 Reg. Sess.) as amended June 20, 1993, pp. 1–2.) Later,
the Assembly stated: “AB 151 (Hannigan), Chapter 295, Statutes of 1983, allows
counties to increase or decrease fees in an amount reasonably necessary to recover
costs . . . . [¶] This bill requires county boards of supervisors to set fees in an amount


       3
         The current text of this statute is in all material respects identical to its language
as originally enacted. (See Stats. 1983, ch. 295, § 1, pp. 873–874.)


                                               9
necessary to recover direct and indirect costs, and is therefore similar to the AB 151
provisions.” (Assem. Conc. Sen. Amends. to Assem. Bill No. 130 (1993–1994 Reg.
Sess.) as amended Sept. 8, 1993, p. 2, italics added.)
       Ultimately, however, instead of repealing section 27366, the Legislature
amended its language. Like section 54985, section 27366 now provides the board of
supervisors shall set the fee for copies of official records “in an amount necessary to
recover the direct and indirect costs of providing the product or service or the cost of
enforcing any regulation for which the fee or charge is levied.” 4 (Stats. 1993, ch. 710,
§ 3, pp. 4039–4040.) Importantly, the Legislature did not carry over the provision that
limited indirect costs to those items that are included in the OMB Circular. (Compare
ibid. with § 54985, subd. (a).)
       “Where the Legislature omits a particular provision in a later enactment related to
the same subject matter, such deliberate omission indicates a different intention which
may not be supplanted in the process of judicial construction.” (Kaiser Steel Corp. v.
County of Solano (1979) 90 Cal. App. 3d 662, 667.) By omitting any reference to the
OMB Circular in the amended version of section 27366, we conclude the Legislature
sought to allow counties to recover “indirect costs” that are not limited to the items listed
in the OMB Circular. Therefore, we agree with the Yolo court that “section 27366
authorizes . . . [counties] to consider a wider range of indirect costs than section
54985. . . . [T]he overall statutory scheme suggests the Legislature intended to give
boards of supervisors greater flexibility in identifying indirect costs associated with the
production of copies.” (Yolo, supra, 4 Cal.App.5th at p. 173.)
              C.     CPRR Fails to Establish the Ordinance Violates Section 27366
       Applying this interpretation of the statute, as gleaned from its legislative history, it


       4
         The legislative history does not explain how fees for copies of official records
are necessary to recover “the cost of enforcing any regulation for which the fee or charge
is levied.” Nonetheless, the Legislature’s decision to carry over this language from
section 54985 supports our conclusion that the Legislature was considering “indirect
costs” as understood in section 54985 when it amended section 27366.


                                              10
was reasonable for the County to charge a fee for copies of official records that sought to
recover costs beyond those directly associated with making copies.
       In opposing CPRR’s petition, the County submitted declarations by employees
familiar with the OMB Circular’s accounting definitions and standards. Kent Kwong, the
senior supervising auditor of the County’s Auditor-Controller’s Office, averred that the
County calculated the indirect cost rate in its fee studies by following the guidelines set
forth in the OMB Circular. Kevin Hing, an assistant controller in the County’s Auditor-
Controller/Clerk-Recorder’s Agency, averred that both fee studies were reviewed and
approved by the internal audit manager “for compliance with applicable accounting
standards, including State Controller Standards, [and] Federal Office of Management
Standards.”
       The record on appeal does not contain a copy of the OMB Circular. Nonetheless,
these declarations from county auditors establish that in calculating the fee for copies of
official records, the County relied in part on indirect costs as defined in the OMB
Circular. As explained, the Legislature gave counties greater flexibility than this federal
standard. Therefore, if the County’s calculation of indirect costs complied with this more
restrictive federal standard, the County’s ordinance did not violate section 27366.
       CPRR does not dispute the averments of Kent Kwong or Kevin Hing; CPRR
provides no expert testimony explaining why the County’s fee studies do not comply
with the standards set forth in the OMB Circular. Instead, it argues it “exhaustively
analyzed the costs which County had recouped in the fee and demonstrated where the
costs could not ‘be reasonably attributed to the service of providing copies.’ ” But, in our
view, section 27366’s legislative history does not support the Stanislaus court’s
determination that indirect costs must be limited to those that are reasonably related to the
service of providing copies. Instead, the Legislature gave counties flexibility to go
beyond indirect costs as defined in the OMB Circular. CPRR fails to establish the
County’s calculation of indirect costs violates section 27366. (California Correctional
Peace Officers Assn. v. State Personnel Bd., supra, 10 Cal.4th at p. 1153 [petitioner has
burden of proving a writ of mandate should issue].)


                                             11
       III.   The County’s Ordinance Was Not Arbitrary, Capricious or Entirely
              Lacking in Evidentiary Support
       We cannot agree with the court’s conclusion that the County’s decision to charge
$3.50 per page was “arbitrary, capricious, or entirely lacking in evidentiary support.” In
reaching this conclusion, the court relied on its assessment that “The County did not
exercise its discretion under a proper interpretation of . . . [section] 27366.” As
explained, we discern no legal error in the County’s interpretation of section 27366.
       The court appeared troubled by the County’s decision to charge a flat rate per
page, rather than charging more for the first page and less for subsequent pages of the
same document. On appeal, CPRR alludes to this issue—without analysis, in a
footnote—when it contends the “excessiveness of the $3.50/page fee is clearly
demonstrated by the cost of a typical 15 page deed of trust—$52.50.” But, according to
the County, the average copy request is for documents of five pages. As the court itself
noted, for documents of this length, the fees charged to customers using both methods are
likely to be roughly equivalent.
       Here, in its verified petition, CPRR alleges that in August 2014 it purchased “a
three-page recorded document . . . and was charged $3.50 per page, or a total of $10.50.”
In Yolo, the Third District approved a fee structure charging $7.35 for the first page and
$2.00 for each subsequent page. (Yolo, supra, 4 Cal.App.5th at p. 157.) Therefore the
same document in Yolo County would have cost $11.35. While CPRR contends it is not
“credible” that it costs the County $52.50 to copy a 15-page document, it provides no
evidence that calls into question the average length of copy requests, or the
reasonableness of charging fees based on a flat rate per page. (Helena F. v. West Contra
Costa Unified School Dist., supra, 49 Cal.App.4th at p. 1799 [“if reasonable minds may
disagree as to the wisdom of the agency’s action, its determination must be upheld”].)
       In its order granting the petition, the court relied on the Fifth District’s opinion in
Stanislaus, but the Stanislaus court reversed the denial of a petition for a writ of mandate
because the fee study at issue “presented information on a per document basis, not a per
page basis.” (Stanislaus, supra, 246 Cal.App.4th at p. 1436.) The court found “there


                                              12
was an apples-versus-oranges-type disconnect between the 2001 study’s application of
the time-based methodology to estimate per document costs and its recommendation to
impose copying fees on a per page basis.” (Id. at p. 1449.) But here the County’s fee
studies were based on the per page costs of making copies. Thus, Stanislaus is
inapposite.
       Here, reviewing the indirect costs included in the County’s 2009 and 2010 fee
studies, it may be unclear what some of them mean, such as the costs described as “other
professional services,” “intra fund, and indirect costs from the county wide cost plan.”
But according to qualified employees of the County, its calculation of indirect costs
complies with applicable accounting standards, including the OMB Circular. CPRR fails
to draw our attention to any evidence in the record that challenges or undermines this
contention.
       Notably, the County’s second fee study in 2010 found a significantly higher cost
of $4.08 per page to make copies of official records “due to increases in salary and
benefits costs in the intervening year,” but the County did not increase its initial proposal
to charge $3.50 per page. In addition, the County compared its proposed fee with the
fees charged by neighboring counties and the proposed fee fell within their range. Based
on the record before us, we defer, as we must, to the County’s decision to charge $3.50
per page for copies of official records. (American Coatings Assn. v. South Coast Air
Quality Management Dist., supra, 54 Cal.4th at p. 461.)
       We have considered CPRR’s other arguments against the County’s ordinance,
such as its argument that the County should have considered only the “net costs” of
operating the Clerk-Recorder’s Office, and we do not find them persuasive. We reverse
the order granting the petition for a writ of mandate.
       IV.    The Court’s Subsequent Orders Must Be Vacated
       In November 2017, the court entered a preliminary injunction against the County
and required the County to “place all funds collected under the unlawful 2010 resolution
into a separately identifiable interest bearing trust account.” In January 2018, the court
granted in part CPRR’s motion for attorney fees and found that CPRR could recover fees


                                             13
of $268,154.51.
       On appeal, the County contends the court had no jurisdiction to enter a mandatory
preliminary injunction and that the court abused its discretion by doing so. In addition,
the County argues the court erred in awarding attorney fees to CPRR, contending CPRR
did not meet “the statutory criteria for awarding fees under the private attorney general
doctrine embodied in [Code of Civil Procedure] section 1021.5.” We do not address
these contentions because both the order granting the preliminary injunction and the order
awarding attorney fees are based on the false premise that the County’s decision to
charge $3.50 per page was unlawful or arbitrary and capricious. Having reversed the
order granting the petition for a writ of mandate, we vacate these subsequent orders.
                                      DISPOSITION
       We reverse the order granting the petition for a writ of mandate, and we vacate the
subsequent orders issuing a preliminary injunction against the County and awarding
attorney fees to CPRR. We remand for the court to enter judgment in favor of the County
on CPRR’s writ petition. The County is entitled to costs on appeal. (Cal. Rules of Court,
rule 8.278(a)(1).)




                                            14
                                 _________________________
                                 Jones, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Burns, J.




A152843 & A153786




                            15
Trial Court: Alameda County Superior Court

Trial Judge: Hon. James P. Cramer; Hon. Kimberly E. Colwell

Counsel:

Donna R. Ziegler, County Counsel, Farand Kan, Deputy County Counsel; Porter Scott,
John R. Whitefleet and Thomas L. Riordan for Defendant and Appellant County of
Alameda.

Donald W. Ricketts for Plaintiff and Respondent California Public Records Research,
Inc.




                                          16